DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application claims the benefit of a U.S. Provisional Patent Application No. 62/866,494, entitled, "Narrowband PDCCH DMRS Bundling with Enhanced Coverage," filed on June 25, 2019.  
Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated June 24, 2020. Claims 1-30 are currently pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 17-30 rejected under 35 U.S.C. 112(b).
Regarding claim 17, it recites, “An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor; and 
a memory coupled to the at least one processor, wherein the at least one processor is configured: 
to monitor, by a user equipment (UE), a plurality of search space (SS) set occasions for Physical Downlink Control Channel (PDCCH) demodulation reference signals (DMRSs); 
to receive, by the UE for each SS set occasion of the plurality of SS set occasions, a narrowband (NB) DMRS for a particular PDCCH candidate of the SS set occasion based on a Control Channel Element (CCE) allocation pattern; and 
to process, by the UE, the plurality of received NB DMRSs by coherent filtering to determine a channel estimation.”
monitor, by a user equipment (UE), a plurality of search space (SS) set occasions for Physical Downlink Control Channel (PDCCH) demodulation reference signals (DMRSs),” as indicated in italics in the monitoring function above.
The relationship between the apparatus and the UE is not clearly defined. Consequently, the examiner rejects the claim under 35 U.S.C. 112(b), since it is unclear as to the nature of the claimed invention, and one cannot readily ascertain the metes and bounds of the claim limitation. 
The same rationale applies to claim 24, as the relationship between the apparatus and the base station is not clearly defined in the claim.
Regarding claim 23, claims 22 and 23 recite, 
“22. The apparatus of claim 17, wherein the plurality of SS set occasions are included in a single SS set.  
23. The apparatus of claim 17, wherein the plurality of SS set occasions are included in multiple SS sets.”
Apparently, claim 23 includes the limitation of ”the plurality of SS set occasions are included in a single SS set,” that is contradictory to the limitation of claim 22, i.e., “the plurality of SS set occasions are included in multiple SS sets” as indicated in italics above. 
Consequently, it is rejected for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Claim 30 is rejected for the same reason.
Claims 18-22 and 25-29 are rejected since they depend either from claim 17 or 24.  
Allowable Subject Matter
8.	Claims 1-16 are allowed. Claims 17-22 and 24-29 would be allowable if rewritten to resolve the issues related to claim rejections under 35 U.S.C. 112(b) presented above. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Moon et al. (US 2020/0367242) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for transmitting and receiving a downlink channel and a reference signal to improve the performance of a communication system, including receiving, from a base station, a control DMRS for a downlink control channel in time-frequency resource region #1, performing demodulation and decoding operations on the downlink control channel in the time-frequency resource region #1 by using channel estimation information #1 on the basis of the control DMRS, and performing demodulation and decoding operations on a downlink data channel by using the channel estimation information #1 in a frequency band A in a time-frequency resource region #2 indicated by scheduling information obtained from the downlink control channel; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the claim limitations and the information disclosures statement filed January 5, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“receiving, by the UE for each SS set occasion of the plurality of SS set occasions, a narrowband (NB) DMRS for a particular PDCCH candidate of the SS set occasion based on a Control Channel Element (CCE) allocation pattern;” and “processing, by the UE, the plurality of received NB DMRSs by coherent filtering to determine a channel estimation,” as specified in claim 1.
Similar limitations are included in claim 17.
“identifying, by the base station for each SS set occasion, a particular PDCCH candidate of the plurality of PDCCH candidates based on a Control Channel Element (CCE) allocation pattern;” and “transmitting, by the base station for each SS set occasion, a narrowband (NB) DMRS for the corresponding identified PDCCH candidate,” as specified in claim 10.
Claim 24 includes the similar limitations.
Dependent claims 2-9, 11-16, 18-22, and 25-29 are also allowable for incorporating the features recited in the independent claim.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Moon et al. (US 2020/0367242) is generally directed to various aspects of the method for transmitting and receiving a downlink channel and a reference signal to improve the performance of a communication system, including receiving, from a base station, a control DMRS for a downlink control channel in time-frequency resource region #1, performing demodulation and decoding operations on the downlink control channel in the time-frequency resource region #1 by using channel estimation information #1 on the basis of the control DMRS, and performing demodulation and decoding operations on a downlink data channel by using the channel estimation information #1 in a frequency band A in a time-frequency resource region #2 indicated by scheduling information obtained from the downlink control channel; 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters;
	Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence 
Dent et al. (US 7,801,521) is directed to the antenna arrangement, method, and cellular communications system for transmitting and receiving signals between a base station tower, ground-based mobile subscribers, and an aircraft;
Talty et al. (US 2017/0187414) is cited to show the cellular radio architecture that includes a receiver module having a delta-sigma modulator that includes a plurality of gm cells configured in stages, where each stage includes at least two gm cells and an LC filter circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473